Citation Nr: 0117406	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether the veteran timely appealed an RO decision which 
denied 
non-service-connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran reportedly had active service from August 1979 to 
July 1983.  This case comes before the Board of Veterans' 
Appeals (Board) from an RO determination of October 1999 
which found that the veteran had not timely appealed an 
August 1998 RO decision which denied non-service-connected 
pension.  He had a Board hearing on this issue in May 2001.

The veteran's written statements suggest he may want to claim 
service connection for a psychiatric disorder (i.e., claim 
that a psychiatric disorder was incurred in or aggravated by 
service).  The RO has not adjudicated a claim for service 
connection for a psychiatric disorder.  As pointed out to the 
veteran at his Board hearing, if he wishes to claim service 
connection for a psychiatric disorder, he should file such a 
claim with the RO.


FINDINGS OF FACT

1.  By an August 1998 letter, the RO informed the veteran 
that his claim for pension was denied because he did not have 
service during a wartime period, and he was informed of his 
appellate rights

2.  The veteran's notice of disagreement with this 
determination was received by the RO in October 1999.


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with the RO's August 1998 denial of his claim for pension 
benefits.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not identified additional relevant evidence 
that has not already been sought and/or associated with the 
claims file, he has been afforded a personal hearing, and he 
has been apprised of the requirements to substantiate his 
claim.  Accordingly, the notice and duty to assist provisions 
of the law have been satisfied.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

One requirement for non-service-connected pension benefits is 
that a veteran have active service (generally for at least 90 
days) during a "period of war" as defined by law.  The 
veteran in the present case had active service from 1979 to 
1983, which was during peacetime; it was after the Vietnam 
wartime period which ended in 1975, and it was before the 
next wartime period of the Persian Gulf War which began in 
1990.  38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.2, 3.3.

In May 1998, the veteran filed a claim for non-service-
connected pension.  On August 6, 1998, the RO sent him a 
letter which informed him that his pension claim was denied 
because he did not have service during a wartime period.  
This letter also informed him that he could appeal this 
decision, and he was informed of his appellate rights.  By a 
written statement, which the veteran dated October 6, 1999 
and which was received by the RO on that same date, the 
veteran disagreed with the RO's decision on his pension 
claim.  Later in October 1999, the RO informed him that his 
notice of disagreement had not been timely filed.  The 
current appeal ensues from the RO's decision that there is no 
timely appeal from its decision denying pension.

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  38 U.S.C.A. §§ 7104, 7108.  However, an 
RO determination that an appeal is untimely may itself be 
appealed to the Board.  38 C.F.R. § 19.34. 

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the veteran must file a notice of disagreement within the 
year after the RO sends him notice of the adverse decision; 
and he must file file a substantive appeal within 60 days of 
issuance of the statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
to him of the adverse decision, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302. 

Since the veteran's October 1999 notice of disagreement in 
this case was not received by the RO until well after the 
expiration of the 1-year period after the RO's August 1998 
notice of the adverse decision on pension, the appeal was not 
timely filed.  The veteran has asserted that he was unaware 
of the time limit, and was hospitalized on numerous 
occasions, which hindered his ability to appeal.  However, 
the RO's notification to him contained notice of the time 
limit, and there is no indication that it was not sent to the 
correct address.  There are no other circumstances which may 
extend the time period for the filing of a notice of 
disagreement.  Accordingly, the present appeal as to 
timeliness of appeal must be denied.


ORDER

The appeal as to timeliness of appeal is denied.  



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

